Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10885569 in view of Koike (US  8,606,651)
Claim 1 of ‘569 teaches all the element of claim 1 except a second information that “functions to identify the second appliance.” See chart below. However, Koike teaches this feature in col. 3:1-7; col. 3:15-23; and col. 3:30-42 (Examiner finds device identifiers (second information) function to identify the second appliance)). It would have been obvious to one skilled in the art at the time of the invention to modify the second information in claim 1 of ‘569 to include second information that functions to identify the second appliance as taught in Koike.  The motivation would have been to allow a user to quickly and easily take advantage of and optimize all the features and devices available to the user’s home network. See Koike col. 1:9-22. 

US 10885569 B2
17/140,724
1. A system for checking appliance compatibility, comprising: 





a smart device having a product recommendation application and a universal remote control application resident thereon; 

and a server device having an associated data repository in which is maintained for each of a plurality of appliances an appliance record comprising one or more features for the corresponding appliance; wherein the product 

recommendation application resident on the smart device includes programming for causing the smart device to provide to the server device a first information, wherein the first information functions to identify a first appliance being considered for integration into a system which includes a second appliance that is currently controllable via use of the remote control application resident on the smart device, for obtaining from the universal remote control application resident on the smart device second information wherein the second information comprises data indicative of command data set from within a library of command data sets that is appropriate for commanding functional operations of the second appliance, and for causing the smart device to provide to the server device the second information; and wherein the server device includes programming for causing the first information to be used to extract from the data repository one or more features for an appliance corresponding to the first information, for causing the second information to be used to extract from the data repository one or more features for an appliance corresponding to the second information, for determining if the one or more features for the appliance corresponding to the first information as extracted from the data repository and the one or more features of the appliance corresponding to the second information as extracted from the data repository indicate that the appliance corresponding to the first information is compatible for integration into the system which includes the appliance corresponding to the second information, and for providing to the product recommendation application a result of the determination for presentation to a user via use of the smart device.
1. A non-transitory, computer-readable media having instructions stored thereon, the instructions, when executed by a smart device, cause the smart device to perform steps comprising: 















providing to a server device for use in a capability determination a first information wherein the first information functions to identify a first appliance being considered for integration into a system which includes a second appliance that is currently controllable via use of a controlling application;


providing to the server device for use in the capability determination a second information wherein the second information is obtained from the controlling application and functions to identify the second appliance; 


























and receiving from the server device a result of the compatibility determination for presentation to a user via use of the smart device.



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Koike (US  8,606,651) in view of Applicant’s Admitted Prior Art (AAPA). 
With respect to claim 1, Koike (US  8,606,651) teaches 1. A non-transitory, computer-readable media having instructions stored thereon, the instructions, when executed by a smart device, cause the smart device to perform steps comprising: providing to a server device for use in a capability determination1 a first information wherein the first information functions to identify a first appliance being considered for integration into a system2” in col. 4:63-col. 5:4 (Examiner finds a user searching for a new item on the Internet teaches the first information; user is searching for a new (first) item to integrate into their home network of items, for example; Examiner finds a personal computing device teaches a smart device); 
“which includes a second appliance that is currently controllable via use of a controlling application” in col. 2:23-33 and col. 3:30-42 (Examiner finds a controlling application includes any software or service that causes a device in the home network in Fig. 1 to identify itself or that causes data to be sent out from the device;  Examiner finds the services and/or applications on each device in the home network in Fig. 1 are  “controlling applications”; the term “controlling application” is not defined in the specification and is not limited to any particular application; stated another way, the word “controlling” does nothing to limit the word “application” because, among other things, it does not limit the application to any particular structure or any particular function nor does it cause any steps to be performed); 
“providing to the server device for use in the capability determination3 a second information wherein the second information is obtained from the controlling application and functions to identify the second appliance”  in col. 3:1-7; col. 3:15-23; and col. 3:30-42 (Examiner finds the second appliance includes any item in Fig. 2; Examiner finds device identifiers (second information) function to identify the second appliance; this information is used to determine whether a new item will be compatible with the existing home items); 
“and receiving from the server device a result of the compatibility determination for presentation to a user via use of the smart device” in col. 4:63-col. 5:19 (Examiner finds a personal computing device teaches a smart device; Examiner finds “how to configure the network using the item” and/or “other items may be considered more suitable” as a compatibility determination).  
In the alternative, even if Koike fails to explicitly teach a smart device, AAPA teaches a smart device on p. 1 lines 1-24. It would have been obvious to one skilled in the art at the time of the invention to modify the computing device in Koike to include a smart device as taught by AAPA.  The motivation would have been the added convenience and portability of the device. 
With respect to claim 3, Koike teaches “3. The non-transitory, computer-readable media system as recited in claim 1, wherein the result of the capability determination includes a summary of one or more features considered by the programming of the server when determining compatibility” in col. 5:47-50 and col. 5:34-36. 
Claim(s) 2  is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Koike (US  8,606,651) in view of Applicant’s Admitted Prior Art (AAPA) as applied to claim 1 and further in view of Yuh US 20060200538. 
With respect to claim 2, Yang teaches second information and a second appliance.  See above. It appears Yang et al. fails to explicitly teach “data indicative of command data set from within a library of command data sets that is appropriate for commanding functional operations of the second appliance.”  However, Yuh teaches “data indicative of command data set from within a library of command data sets that is appropriate for commanding functional operations of the second appliance” in ¶ 3 and ¶ 29. 
Yuh and Yang are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art at the time of the invention to modify the second information and second appliance in Yang to include the second information comprising data indicative of command data set from within a library of command data sets that is appropriate for commanding functional operations of the second appliance” as taught by Yuh. The motivation would have been the following: (emphasis added): 
Once the consumer has successfully registered with the Web site, if required, the consumer can access page(s) that provides access to the downloadable upgrade and/or customization data. 
An exemplary download page is illustrated in FIG. 5. Generally, the download page(s) provide access to data that can be downloaded to the device 10 to provide, for use in connection with the remote control application, a collection of command codes for generally controlling a home appliance (e.g., "device control" downloads), command codes and, possibly GUI elements, for controlling a specific operation of a home appliance (e.g., "advanced key" downloads), and/or GUI elements alone (e.g., "graphics" downloads). By way of further example, activating the link associated with the "advanced key" download results in the display of the advanced key download page illustrated in FIG. 6 by which the consumer can access downloadable data for specific home appliances owned by the consumer. An "advanced key" in this context means a command which is available on the original device's OEM remote control but which is not included in the standard set of command functions included in the library that ships with the universal remote control application. This may occur due to data storage limitations within the universal remote control, new functions or features being added by an OEM in the middle of a product life cycle, presence of little-used features which are important to only a very small subset of users, etc.

Yuh at ¶ 29. 

Claim(s) 4 and 6  is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Koike (US  8,606,651) in view of Applicant’s Admitted Prior Art (AAPA) as applied to claim 1 and further in view of Shteyn WO 00/28436. 
With respect to claim 4, Koike teaches “the result of the determination” in col. 5:13-19. Koike further teaches an option of a display of recommended interconnection schemes in col. 5:13-19 (connecting surround-sound speakers is an example of an interconnection scheme). 
It appears Koike fails to explicitly teach “includes an option for the display of additional information screens.”  
However, Shteyn teaches “an option for the display of additional information screens” on p. 10 lines 24-35; on p. 12 lines 19-30. 
Koike and Shteyn are analogous art because they are from the same field of endeavor as the claimed invention. It would have been obvious to one skilled in the art at the time of the invention to modify the result of the determination” and “an option of a display of recommended interconnection schemes” in Koike to include “includes an option for the display of additional information screens” as taught by Shteyn. The motivation would have been to boost the synergy of the components already present in a user’s network and to tailor proposals corresponding to the user’s needs.  See Shteyn p. 10 lines 18-21 and p. 12 lines 27-30. 
With respect to claim 6, Koike teaches “a result of the determination obtained via use of the compatibility check algorithm in col. 5:13-19. Koike further teaches a recommended item available for purchase corresponding to the first information. See col. 4:51-58. Koike fails to explicitly teach “an option to locate a merchant offering the appliance corresponding to the first information.”
However, Shteyn WO 00/28436 teaches “an option to locate a merchant offering the appliance corresponding to the first information” on p. 11 lines 9-19. 
Shteyn and Koike are analogous art because they are in the same field of endeavor as the claimed invention. 
It would have been obvious to one skilled in the art at the time of the invention to modify “the result of the determination obtained via use of the compatibility check algorithm” in Koike to include “an option to locate a merchant offering the appliance corresponding to the first information.” The motivation would have been to quickly allow the user to have access to the most current options available to upgrade their system. See Shteyn p. 11 lines 9-19. 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Koike (US  8,606,651) in view of Applicant’s Admitted Prior Art (AAPA) as applied to claim 1. 
With respect to claim 5, it appears Koike teaches a result of the determination” in col. 5:13-19.  It appears Koike fails to explicitly teach “an option for posting to a social networking site information representative of the first appliance for receiving feedback from others.” 
However, Examiner takes official notice that “an option for posting to a social networking site information representative of the first appliance for receiving feedback from others” was well known in the art at the time of the invention. 
It would have been obvious to one skilled in the art at the time of the invention to modify the result in Koike to include “an option for posting to a social networking site information representative of the first appliance for receiving feedback from others.” The motivation would have been to allow a user to quickly communicate interesting information to their friends. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/           Primary Examiner, Art Unit 2159                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner finds Koike teaches “for use in a capability determination.” However, Examiner also finds “for use in a capability determination” recites intended use.  As such, Examiner finds this phrase has no patentable weight.  See MPEP 2111.04
        Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. 
        (emphasis added).
        2 See note 1 above with respect to “being considered for integration into a system” . 
        3 See note 1 above.